Title: From William Stephens Smith to Abigail Smith Adams, 1 March 1815
From: Smith, William Stephens
To: Adams, Abigail Smith



My dear Madam
Congress Hall March 1st. 1815

I received your kind letter of the 22d. of Feby. this morning—I have the pleasure to inform you of the restoration of my health—Congress will adjourn of course on Friday next—the roads are intollerably bad
I have my horse and Sulkey with me, and after the roads get a little settled, I shall travel on gently to new york, and perhaps to the Valley—an extra meeting of Congress will take place, should the intermission be short, I may not extend my ride further than new york
I congratulate you on the appointment of mr. Adams to the Court of London—
I dined at the Presidents on Thursday last when Mrs: Madison very politely communicated to me that this would take, place, I asked what was to be done with William, she politely assured me, it was at his option, to accept the appointment to London—I hope it may be so, with affectionate regards to the family, I am Dr. Madam yours sincerely—
W. S. Smith